Citation Nr: 1048054	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  05-03 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a back 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1954 to February 
1958 and from February 1961 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by which the RO 
declined to reopen the Veteran's claim of entitlement to service 
connection for a back disability.  

The RO previously denied service connection for residuals of a 
back injury in an October 1991 rating decision that became final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  
In its present adjudication, the RO denied the claim of 
entitlement to service connection for residuals, low back injury, 
status postoperative L5 with degenerative disc disease based on 
the fact that sufficient new and material evidence to reopen it 
had not been received.  Indeed, a previously decided claim may 
not be reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 5108, 
7104(b)).  Regardless of RO action, however, the Board is bound 
to decide the threshold issue of whether the evidence is new and 
material before addressing the merits of a claim.  Id.

In September 2008, the Board remanded the new and material 
evidence matter to the RO for further procedural and evidentiary 
development.  The requested action has been completed 
successfully.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  By October 1991 rating decision, the RO denied entitlement to 
service connection for residuals of a back injury; although the 
Veteran was provided notice of that decision by letter dated in 
October 1991, he did not initiate an appeal.

2.  Evidence received since the final October 1991 rating 
decision denying service connection for a back disability relates 
to an unestablished fact necessary to substantiate the claim and, 
when the credibility of such evidence is presumed, raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 1991 rating decision denying service connection 
for residuals of a back injury is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 1103 (2010).

2.  Since the final October 1991 rating decision, new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  At this 
stage, the Board is granting in full the benefit sought on 
appeal.  Namely, the Board is reopening the claim of entitlement 
to service connection for a back disability.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  The Board 
is reopening the Veteran's claim of entitlement to service 
connection for a back disability and remanding the matter to the 
RO/AMC for further development of the evidence in order to assist 
the Veteran in obtaining evidence to substantiate his claim.  In 
the event that the claim is denied when it is again before the 
Board, compliance with VCAA will be discussed is full.

Discussion 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131 (2002); 
38 C.F.R. § 3.303 (2010).  That an injury occurred in service 
alone is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).

Additionally, for veterans who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed to 
have been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In an October 1991 rating decision, the RO denied the Veteran's 
claim of entitlement to service connection for residuals of a 
back injury on the basis that the service treatment records 
perished in a 1973 National Personnel Records Center (NPRC) fire 
and verification of the claimed 1957 in-service back injury was 
not possible and the fact that the available evidence reflected 
only a back injury in 1980.  The Veteran was provided notice of 
the decision and of his appellate rights that month.  He did not 
file a notice of disagreement.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2010) (detailing the procedures for appealing 
unfavorable RO determinations to the Board).  Therefore, the 
October 1991 rating decision became final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  
Nevertheless, a claim will be reopened in the event that new and 
material evidence is presented.  38 U.S.C.A. § 5108.  Because the 
October 1991 rating decision was the last final disallowance, the 
Board must review all of the evidence submitted since that rating 
decision to determine whether the Veteran's claim of service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  If new and 
material evidence is presented or secured with respect to a claim 
that has been disallowed, the Board shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108.

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a two-part analysis.  
First, the Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is "new 
and material."  Second, if the Board determines that the evidence 
is "new and material," it must reopen the claim and evaluate the 
merits of the claim in view of all the evidence, both new and 
old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Section 3.156(a) provides as follows:

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered 
with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.

38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the October 1991 rating 
decision consisted of private medical records regarding an 
October 1980 back injury that occurred while the Veteran was 
installing a buck stove and the ensuing treatment.  In December 
1980, he underwent a complete L5 hemilaminectomy on the left, 
foraminotomy at L4-5 and S1 on the left, and a discectomy at L5-
S1 on the left due to an L4-5 nerve root entrapment on the left 
and a herniated nucleus pulposus at L5-S1 on the left.  A 
December 1980 notation indicated that there was old L5-S1 
spurring at the disc space by myelography.  The Board again notes 
that no service treatment records were, or indeed are, of record 
because they are presumed to have been destroyed in a 1973 NPRC 
fire.  

Evidence received subsequent to the October 1991 rating decision 
consists of an October 1990 letter from the Veteran's 
orthopedist, Dr. JWD, describing the Veteran's October 1980 
injuries and resulting disability as well as indicating that the 
original X-ray studies performed immediately after the 1980 
injury showed settling of the L5-S1 disc, which signified a 
previous trauma to that disc.

The Veteran also submitted an undated letter from his general 
practitioner, Dr. JMM, indicating that the Veteran had suffered a 
back injury in 1957 while in service and was hospitalized for two 
weeks.  Further, Dr. JMM recounted that the Veteran was unable to 
follow a rigid schedule because of his back and started his own 
business so that he could have flexible work hours.  Finally, Dr. 
JMM stated that radiologic studies of the lumbar spine revealed 
advanced degenerative joint disease with spurring of the lumbar 
spine and bridging osteophytes at L2-3.

2003 VA treatment records show complaints regarding the low back 
as well as other medical concerns.

The Veteran submitted a June 2007 letter from Dr. JMM stating 
that the Veteran's medical problems, which included the low back, 
rendered him disabled.

The Board has reviewed the evidence since the October 1991 rating 
decision and has determined that it is new, as it was not of 
record before the October 1991 rating decision.  As well, the 
evidence is new and material within the statutory definition 
because it is probative of the issue at hand, which is whether 
the Veteran has a back disability that is due to service.  In 
particular, the October 1990 statement of Dr. JWD indicates that 
1980 X-ray studies conducted right after the low back injury 
suggested old trauma at L5-S1.  This evidence is not cumulative 
or redundant of evidence of record before October 1991, which 
indicated old L5-S1 posterior spurring, because that evidence did 
not indicate the probable origin of the spurring.  The post 
October 1991 evidence indicates that the spurring was indicative 
of old trauma.  This evidence, together with the Veteran's 
contention regarding a back injury in service for which he was 
hospitalized, suggests the possibility that the Veteran's back 
disability is of service origin.  There was no evidence of a link 
between the Veteran's back disability and service before October 
1991.  Thus, the Board finds that the aforementioned private 
medical statement relates to unestablished facts necessary to 
substantiate the Veteran's claim of entitlement to service 
connection for a back disability and presents the reasonable 
possibility of substantiating his claim.  38 C.F.R. § 3.156(a).  
Accordingly, the Veteran's claim for service connection for a 
back disability is reopened.


ORDER

New and material evidence to reopen a claim of service connection 
for a back disability has been received; to this extent only, the 
appeal is granted.


REMAND

Although further delay is regrettable, the Board finds that 
further development is required prior to adjudication of the 
Veteran's claim of entitlement to service connection for a back 
disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In a case 
such as this, moreover, when the service treatment records are 
unavailable, the duty to assist is heightened.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

Because there is some evidence of a connection between a present 
back disability and service, an orthopedic examination must be 
scheduled in order to assist the Veteran in the development of 
his claim.  Id.; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examination instructions are contained below.  The Board 
herein wishes to emphasize that lay evidence may not be deemed 
incredible solely due to the absence of contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Accordingly, the case is REMANDED to the RO/AMC for the following 
action:

1.  Schedule a VA orthopedic examination for 
an opinion regarding whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the current back disability 
had its onset during active service or is 
otherwise related to service.  The examiner 
is asked to review pertinent documents in the 
claims file in conjunction with the 
examination and to indicate in the 
examination report whether the requested 
review took place.  A rationale for all 
opinions and conclusions should be provided. 

2.  After the development requested above has 
been completed to the extent possible, the 
record should be reviewed.  If the benefit 
sought on appeal remains denied, the Veteran 
and his representative should be furnished a 
supplemental statement of the case and given 
the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


